UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4529



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JUAN CARLOS GASPAR-LOPEZ,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (2:06-cr-00009-RGD)


Submitted: December 21, 2006                 Decided: December 29, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul A. Driscoll, PENDER & COWARD, P.C., Virginia Beach, Virginia
for Appellant. Charles Philip Rosenberg, United States Attorney,
Alexandria, Virginia, Joseph Evan DePadilla, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan   Carlos    Gaspar-Lopez          pled    guilty   to      aggravated

identity theft, 18 U.S.C.A. § 1028A (West Supp. 2006), and received

a mandatory sentence of two years imprisonment. Under the terms of

his plea agreement, Gaspar-Lopez waived his right to appeal his

conviction and any sentence within the statutory maximum of two

years imprisonment.         Gaspar-Lopez’s attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), questioning

whether Gaspar-Lopez knowingly waived his right to appeal and

whether the district court erred in accepting the guilty plea, but

stating that, in his view, there are no meritorious issues for

appeal.    Gaspar-Lopez has been informed of his right to file a pro

se supplemental brief, but has not filed a brief.                   We affirm.

             This Court reviews the validity of a waiver de novo,

United States v. Brown, 232 F.3d 399, 403 (4th Cir. 2000), and will

uphold a waiver of appellate rights if the waiver is valid and the

issue being appealed is covered by the waiver.                    United States v.

Blick, 408 F.3d 162, 168 (4th Cir. 2005).                 A waiver is valid if the

defendant’s agreement to the waiver was knowing and voluntary.

United    States   v.   Marin,     961    F.2d    493,     496   (4th    Cir.   1992).

Generally,    if   a    district    court        fully    questions     a    defendant

regarding his waiver of appellate rights during the Fed. R. Crim.

P. 11 colloquy, the waiver is valid.                United States v. Wessells,

936 F.2d 165, 167-68 (4th Cir. 1991).                    Here, the district court


                                         - 2 -
questioned Gaspar-Lopez about the waiver of his right to appeal his

sentence, but did not address the waiver of his right to appeal his

conviction.    Thus, we conclude that the waiver is valid with

respect to Gaspar-Lopez’s attempt to appeal his sentence, but not

with respect to his appeal of his conviction.

          Nonetheless, we are convinced that the guilty plea was

valid.   The record reveals that the district court fully complied

with the requirements of Fed. R. Crim. P. 11 before accepting

Gaspar-Lopez’s guilty plea.   We conclude that that both Gaspar-

Lopez’s guilty plea and waiver of the right to appeal his sentence

were knowing and voluntary.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

the district court’s judgment.   This court requires that counsel

inform his client, in writing of his right to petition the Supreme

Court of the United States for further review.       If the client

requests that such a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED


                               - 3 -